Exhibit 10.1

 

[g92121kaimage001.gif]

ADDENDUM to Technology Development
Agreement and License Agreement

 

 

Parties:

 

Technology Foundation STW, having its office at Utrecht, Van Vollenhovenlaan 661
(3527 JP) The Netherlands, hereinafter referred to as “STW”, legally represented
by Dr. J.W. Maas, acting in its own name and;

 

Twente University, having its office in the Netherlands at Enschede, at the
Drienerlolaan 5, (NL-7522 NB) Enschede, hereinafter referred to as
“INSTITUTION”, legally represented by P. Fij, director of the Faculty Science
and Technology;

 

and

 

IMMUNICON CORPORATION, a Delaware corporation having offices at 3401 Masons Mill
Road, Huntingdon Valley, Pennsylvania 19006 (215)938 0437 fax, hereinafter
referred to as “IMMUNICON”; and

 

IMMUNIVEST CORPORATION, a Delaware corporation having offices at Suite 1300,
1105 North market Street, P.O. Box 8985, Wilmington, Delaware 19899-8985,
hereinafter referred to as “IMMUNIVEST”

 

WHEREAS:

 

•                                          INSTITUTION, more specifically the
Faculty of Applied Physics, is carrying out a research program subsidized by STW
under supervision of prof. dr.ir. J. Greve, with the title “Aids in Africa:
affordable HIV staging”, further described in research proposal with STW number:
TGT.6146, known between parties, hereinafter referred to as “the Research
Project”;

 

•                                          the aim of the Research Project is to
develop a product for the detection and/or monitoring of Acquired Immune
Deficiency Syndrome or other conditions for use solely in the countries of the
African continent, within the definition of what is hereinafter defined as the
“Product”;

 

•                                          the Research Project takes place with
financial support from STW and according to the conditions for this support STW
and INSTITUTION are together the owners of all results, including intellectual
property rights, generated within the Research Project;

 

1

--------------------------------------------------------------------------------


 

•                                          The Research Project is focussing on
the development of a simple diagnostic tool at low cost application for testing
HIV and AIDS pro-/regression and with the goal of a further optimized form of
the IMMUNICON instrument “Easy Count 3.0”;

 

•                                          IMMUNICON owns all proprietary rights
in and to the Easy Count 3.0 instrument and with respect thereto has contributed
to the research prior to the start of the Research Project;

 

•                                          INSTITUTION and both IMMUNICON and
IMMUNIVEST have concluded a technology development agreement and a license
agreement on April the 25 th 1997, of which copies are attached to this
agreement as Annex 1, and will be referred to hereinafter as the “Complete
License Agreement”;

 

•                                          the Complete License Agreement is
covering the so called Cytodisk Technology as developed by the Institution and
the granting of a license to processes, products and technology to IMMUNIVEST;

 

•                                          IMMUNIVEST has applied for several
patent applications resulting from the Cytodisk Technology that can be useful in
the application of the results of the Research Project. All the intellectual
property rights to the expected results generated in the Research Project are
the subject matter of the Complete License Agreement and shall be used in the
further development of the Easy Count 3.0;

 

•                                          IMMUNIVEST is interested in the
results of the Research Project in order to commercially apply them, through its
affiliated entity IMMUNICON, in a Product and other products and wishes to
obtain the right to the exclusive use of such results;

 

•                                          IMMUNIVEST, through its affiliate
IMMUNICON,  is interested in cooperation with STW and INSTITUTION regarding the
Research Project and is willing to contribute to the Research Project;

 

•                                          Parties have decided to conclude an
addendum to the Complete License Agreement to set forth the rights the rights
and obligations/conditions for the transfer of intellectual property rights as
described above related to the results generated in the Research Project;

 

•                                          STW and INSTITUTION are willing to
assign such intellectual property rights to IMMUNIVEST in order to enable the
INSTITUTION to comply with the Complete License Agreement regarding the results
generated in the Research Project;

 

2

--------------------------------------------------------------------------------


 

•                                          IMMUNIVEST is willing to contribute
to the Research Project and to pay a royalty for the use of the results
generated in the Research Project.

 

AGREE AS FOLLOWS:

 

Definitions

Research Project: the research program subsidized by STW under supervision of
prof. dr.ir. J. Greve, with the title “Aids in Africa: affordable HIV staging”,
further described in research proposal with STW number: TGT.6146

 

The Complete License Agreement:     The Technology Development Agreement between
IMMUNICON and INSTITUTION and the License Agreement between IMMUNIVEST and
INSTITUTION, both concluded with the INSTITUTION on April the 25 Th 1997,

 

Product:                                               The optimized form of the
IMMUNICON instrument Easy Count 3.0 which uses the results of the Research
project. The Easy Count 3.0 or any version of that instrument which does not
include any improvements based on the results of the Research project shall not
be considered a “Product” as defined herein.

 

Field:                                                                 all
methods, apparatus, products and services for analyzing magnetically selected
and aligned particles similar to cells, cell fragments, viruses, bacteria, and
synthetic materials and capture agents.

 

Net Sales Price:     shall have the same meaning as in the Complete License
Agreement.

 

Article 1 – Relation to the Complete License Agreement

 

(1)                                  STW and INSTITUTION hereby assign all their
rights to the results of the Research Project, including possible patent
(applications) and all other intellectual property rights related thereto
(hereinafter “Intellectual Property”), within the Field to IMMUNIVEST, subject
to the provisions of this Addendum to the Complete License Agreement. STW agrees
to execute, at no cost to IMMUNIVEST, any assignments or other documents
necessary to vest title in the Intellectual Property in IMMUNIVEST.

 

3

--------------------------------------------------------------------------------


 

(2)                                  Concerning the Research Project and this
Addendum STW represents the INSTITUTION at law or otherwise on the matter of
intellectual property rights to the results of the Research Project, subject to
any terms of the Complete License Agreement requiring assignment of inventions
and provided that the Complete License Agreement is still in force and is
actually enforced fully by the INSTITUTION or any patent (applications)
resulting from the Research Results are still valid.

 

(3)                                  IMMUNIVEST hereby grants STW and
INSTITUTION a non-exclusive license, without the right to grant sublicenses, to
practice the Research Results, including possible patent (applications) solely
for educational and research purposes and for no commercial purpose.

 

(4)                                  IMMUNIVEST will be entitled to participate
in the User Committee for this Research, which will be established by STW. This
User Committee will meet at least once a year. IMMUNIVEST has the power of veto
to the admittance of other participants to the User Committee.

 

(5)                                  STW and INSTITUTION shall inform IMMUNIVEST
regularly of the progress of the research, including the research results, and
shall disclose in detail to IMMUNICON any inventions related thereto at least
ninety (90) days prior to any public disclosure thereof, on terms to be agreed
upon in good faith between Parties.

 

(6)                                  All of the rights and obligations
established under this Agreement shall vest in any party succeeding to the
interest in this Agreement

 

Article 2 - Contribution to the Research Project and payment of royalty

 

(1)                                  In consideration for the Agreement of
IMMUNICON and IMMUNIVEST to the terms and conditions of this Agreement, STW
shall finance the Research Project with an amount of 897.000, — euro and the
INSTITUTION provides the Research Project with the necessary infrastructure,
guidance and overhead.

 

4

--------------------------------------------------------------------------------


 

(2)                                  In consideration for the financial support
of STW and the support of the INSTITUTION to the Research Project, IMMUNICON and
IMMUNIVEST have supported and will support the Research Project with personnel
and materials amounting up to 390,000 euro.

 

(3)                                  In consideration for the right to use the
results generated in the Research Project, granted to IMMUNIVEST by way of
article 1 in combination with the Complete License Agreement, IMMUNIVEST shall
owe and pay to STW a royalty of 2.5% (two and a half percent) of the Net Sales
Price of Products sold within the Field. The obligation to pay the royalty has
effect as of the year in which the first Product based on the results of the
Research Project is sold.

 

(4)                                  In case IMMUNICON or IMMUNIVEST can
demonstrate that the Product is sold at production cost price in resource
poor-countries, or to the World Health Organisation (WHO) or to any
Non-Governmental Agency for example for the purpose of affordable HIV staging or
other purpose, the royalty will not be applicable.

 

(5)                                  IMMUNIVEST shall send to STW in the month
March of each year a report stating the amount of Products within the Field
actually sold in the foregoing year and the Net Sales Price for these products.
The reports on the amount of Products sold shall include information about the
production cost price and price on these Products. STW shall send to IMMUNIVEST
an invoice for the amounts due under sub-paragraph 2 hereinabove in the month
April of each calendar year. IMMUNIVEST shall pay this invoice within 30 days
after the invoice date.

 

(6)                                  STW is entitled to have the above mentioned
royalty statement verified by an independent accountant at STW’s expense, no
more often than once per year during the term of this Agreement. In case the
conclusions of the latter deviate by more than 5% from the statement of
IMMUNIVEST to the disadvantage of STW, the costs of such verification shall be
born by IMMUNIVEST. STW as the accountant shall keep the statement strictly
confidential

 

(7)                                  All remunerations mentioned in this
article are excluding VAT.

 

(8)                                  IMMUNIVEST declares that they will assume
an obligation to perform to the best of one’s ability to produce any Products
based on the results on the Research Project in the Netherlands.

 

5

--------------------------------------------------------------------------------


 

Article 3 - Reports, publications and secrecy

 

(1)                                  In addition to the Complete License
agreement IMMUNIVEST shall inform STW of any and all patent applications, and
the consequent patent maintenance of such patent applications, which are filed
in the name of IMMUNIVEST and relating to the

(2)                                  results generated in the Research Project,
as soon as such information becomes available to IMMUNIVEST.

 

(3)                                  In addition to its obligations under the
Complete License Agreement, each Party hereto shall send to the others a copy of
any intended scientific publication by such Party whenever it is ready for
submission for publication but in any event at least ninety (90) days before the
intended publication date in order to allow time for the submission for patent
applications on the subject matter of such publication as may be appropriate
prior to such publication date.

 

Article 4 - Miscellaneous

 

(1)                                 Liability

STW and INSTITUTION will carry out the Research Project with care and diligence.
STW and INSTITUTION however do not guarantee that the expected results will be
reached, nor that the results are fit for a purpose, nor that the results of the
research do not infringe rights of third parties nor that patent applications
will result in granted patents.

 

(2)                                 Non-transferability

This agreement, including all rights and obligations, shall not be transferable
by either Party without the written consent of the other Party.

 

(3)                                 Termination

Both parties are entitled to terminate this agreement in the event that the
other Party violates any of the convenants or obligations contained in this
Agreement and such default continues unremedied for a period of 30 (thirty) days
after written notice thereof to this Party by the first Party.

 

(4)                                 Applicable law

This Agreement shall be governed by the Laws of the Netherlands.

 

6

--------------------------------------------------------------------------------


 

(5)                                 Disputes

Any dispute relating to the interpretation or application of this Agreement
shall, unless amicably settled, be subject to mediation according to the
modalities of the Dutch Mediation Institute Foundation. In the event of failure
of the latter within 6 months, the dispute shall be settled by arbitration
according to the rules of the Dutch Arbitration Institute or with the rules of
arbitration of the International Chamber of Commerce. The parties shall accept
the arbitral award as final.

(6)                                 Conflict

In the event of contrariety between the contents of the Complete License
Agreement and this Addendum, the contents of the latter shall prevail.

 


ARTICLE 5     TERM AND TERMINATION


 

(1)                                  This Agreement shall come into force when
duly signed by both Parties and shall continue in full force and effect until
the Complete License Agreement is terminated or expires, or until any possible
patent(s) resulting from the Research Project expire or for ten years after the
year in which the first Product is sold, whichever is the longest period,
subject to paragraph 2 and 3 hereunder.

 

(2)                                  This agreement ends by operation of law
when IMMUNICON or IMMUNIVEST goes into liquidation or is granted a (temporary)
suspension of payment.

 

(3)                                  Article 4 shall survive this agreement. In
the event of termination of this Agreement by IMMUNICON or IMMUNIVEST prior to
the expiration of this Agreement except for material breach by INSTITUTION or
STW under Article 4 (3), or by operation of law, IMMUNICON or IMMUNIVEST shall
not be entitled to use or apply any results including Intellectual property
rights of the Research Project.

 

7

--------------------------------------------------------------------------------


 

Drawn in threefold and signed:

 

 

 

Technology Foundation STW,

Twente University

Utrecht, this 16th day of June, 2004

Enschede, this15th day of June, 2004.

 

 

/s/ J. W. MASS

 

/s/ W.H. FIJ,

 

Dr. J.W. Maas, director

W.H. Fij, Director of the Faculty `

 

Science and Technology

 

 

IMMUNICON CORPORATION

IMMUNIVEST CORPORATION

Huntingdon Valley, Pennsylvania

Wilmington, Delaware,

this 11th day of June, 2004

this 11th day of June, 2004

 

 

/s/ EDWARD L ERICKSON

 

/s/ JAMES L WILCOX

 

Edward L. Erickson, Chairman, President

James L. Wilcox, President

& CEO

 

 

8

--------------------------------------------------------------------------------


 

ANNEX 1: Complete License Agreement (Twente University and IMMUNIVEST
CORPORATION)

 

9

--------------------------------------------------------------------------------